CONCURRING OPINION
GARB, J.,
March 23, 1971. I concur in the opinion of the majority because I believe that it is not only our prerogative but rather our duty to enforce and apply the rules promulgated by this court. Indeed, if we are to avoid total chaos in the administration of our court calendars, it can only be done by virtue of strict control by this court of its own business.
However, I am more than a little dismayed by the fact that the sins of counsel are hereby visited upon *733his client in a criminal matter. Therefore, while I endorse the application of this rule so long as it remains in effect in its present form, I would rather that the rule provide for sanction upon the attorney who is derelict rather than his unwitting client.
March 30, 1971.
ADDENDUM TO OPINION AND ORDER OF THE COURT FILED MARCH 23, 1971
BODLEY, J.,
it is significant to note that on March 26, 1971, three days after the date of our opinion and order in the above matter, the Superior Court of Pennsylvania announced its firm policy to require “strict adherence” to that court’s rule 47 concerning the timely filing of briefs. The rule as previously promulgated states, in part: “If he [appellant] fails to comply with the above requirements within the time specified . . . the appeal may be dismissed.”
The announcement adverted to above concludes with a warning that counsel’s failure to meet the rule’s time requirement will result in “appropriate action, including dismissal of appeals.” This would appear to be an affirmance of the views expressed in our opinion. See 1 Pa. B. 1083 (No. 38, issued March 27, 1971).